DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 – 3 recites “providing, by a server, a user with information about a preset event for which the user request, to the server, a search;”. The claim is not cleared which server is providing to which server. Further, Examiner is not sure which information is sending to the user (information about a preset event OR a search). Correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 7 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 7 is directed an event reminding device, the device comprising plurality of electronic modules such as providing module, first receiving module, detecting module, sending module.
In paragraph 0104 of the disclosure, Applicant defines “Any process or method described in the flowcharts or described otherwise herein may be construed as a module, segment or portion of code representing executable instructions including one or more steps for implementing a particular logical function or process”. Further in paragraph 0110: “The above integrated module can be implemented in the form of hardware or in the form of a software functional module”.
Such a recitation does not exclude the modules from being a software per se. Thus the broadest, reasonable interpretation of “modules”, in view of view of the specification encompasses non-statutory subject matter that is unpatentable under 35 USC 101.  The Examiner suggests amending the claim to recite a “non-transitory” computer readable storage medium.
Accordingly, claim 7 fails to recite statutory subject matter under 35 USC 101. Claim 8 - 9 depend on and do not cure the deficiencies of claim 7. Therefore, claims 7 - 9 are also directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cusick et al (U.S. 2010/0311399 A1) in view of Deutsch (U.S. 2017/0034083 A1).
♦As per claims 1, 6, 7,
Cusick discloses an event reminding method, device (Fig. 1), the method comprising:
“providing a user with information about a preset event for which the user requests a search” See Fig. 4 step 410, Fig. 5 paragraphs 0113 – 0114 of Cusick wherein the user can input keyword to search for a particular video or media [“a user input identifying a video may be received”; “A listing (not shown) of the videos identified by the keyword
“receiving a reminder request for the preset event from the user, the reminder request comprising a reminder triggering condition that at least comprises geographic location” See Fig. 6, Fig. 10 (triggering condition), paragraphs 0083, 0088, 0114 – 0116, 0122 - 0123 of Cusick wherein the user can request/setup a reminder and selection/setup location based services [“the user may subsequently select a subset of the displayed videos for which to set an audible reminder”, “an audible reminder display 600 may be provided to set an audible reminder for the identified video”].
Cusick inherently teaches “the reminder request comprising … at least comprises geographic location” and “detecting whether the reminder triggering condition is met at least based on a current geographic location of the user satisfying the geographic location of the reminder triggering condition”, by using user’s current location and allowing the user to setup/checking the box for detecting new location (See Fig. 3b, 3d – 3f, paragraph 0078, 0084, 0088, 0097, 0099, 0100 of Cusick), wherein “Program listings area 326 includes program listings for a plurality of television channels corresponding to a selected time slot and the user's current location” and “Screen 330 may be displayed in response to the user changing his location to a location that receives different television programming or the user prompting the interactive media guidance application to retrieve program listings information for the user's current location”.
Cusick does not clearly disclose “detecting, by a server, whether the reminder triggering condition is met at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within a threshold distance of a geographic location of the preset event;”.

Create new event: See Fig. 16, paragraphs 0043, 0072, 0075, 0081 - 0090 of Deutsch wherein an alert or feed preferences is created by users. The user accepts alerts from other users (create and accept events).
“reminder triggering condition is met at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within a threshold distance of a geographic location of the preset event” See paragraph 0070, 0071, 0081, 0084, 0088 of Deutsch wherein the user only receive the alert at predetermined location and time [“the client devices 106 within a predefined distance of the location associated with the alert 175 and being within the predefined distance at a time (or within a time threshold) associated with the alert 175 will receive the alert 175”, “the computing environment 103 identifies a subset of the client devices 106 that were located within a predefined distance (e.g., within a few blocks, within a mile, or other threshold distance) of the location specified in the alert 175 and within a predefined threshold of the time (e.g., within ten minutes, five minutes, or other threshold time) based at least in part on the geolocation data 182 collected for the client devices 106”].
It would have been obvious to one with ordinary skill in the art before the effective time of the claim invention to apply the teaching of Deutsch into the invention of Cusick, since both invention were available, and the combination would reduce the time searching formation for the user.
“setting a reminder for the preset event” See Fig. 6, paragraphs 0114 – 0116, 0120 of Cusick wherein the user can request/setup a reminder “an audible reminder display 600 may be provided to set an audible reminder for the identified video”; “after the user has selected the set audible reminder option 610, mobile user equipment device 108 may store the audible reminder settings”].
“detecting whether the reminder triggering condition is met” See Fig. 7, step 730, paragraphs 0124 – 0125 of Cusick wherein the time is compared [“the current time may be compared with the event ID of the triggering event”; “a check is performed to determine whether the current time matches the event ID. If a match is found…”].
“sending the reminder for the preset event to the user when the reminder triggering condition is met” See Fig. 7 step 740 – 750, paragraphs 0125 of Cusick wherein the audio signal is sent to the user [“If a match is found, at step 740, an audio signal that, when heard by the user, identifies the video to the user may be retrieved … the audio signal that identifies the video to the user when the user hears it”].
♦As per claims 2, 8,
“wherein before providing the user with information about the preset event for which the user requests the search, the method further comprises: receiving a search request for the preset event from the user, the search request including a search keyword of the preset event; and searching for webpage information containing the search keyword according to the search request, to obtain information about the preset event” See paragraph 0114 of Cusick wherein the keyword is received [“the user may be presented with a screen that allows the user to input a keyword that identifies a number of programs … the user may input keyword "idol" and in response any video with a matching keyword in, for keyword may be displayed”].
♦As per claims 3, 9,
“receiving a request for managing the reminder from the user, wherein said managing comprises at least one of the following operations: addition, deletion and modification” See Fig. 10, paragraphs 0132 - 0133 of Cusick wherein the user can edit the reminder setting.
♦As per claims 4 - 5,
“wherein the reminder comprises reminding content, reminding time and reminding manner”; “wherein the reminding manner comprises at least one of: short message, email, and phone call” See Fig. 6 and 10 of Cusick wherein the reminder comprises content (Dancing with the star), time (February 16, 8pm), manner (audio or ringtone).
♦As per claims 10 - 11,
Cusick discloses a server, the server comprising:
“one or more processor” Fig. 2, element 206 of Cusick.
“a storage device configured for storing one or more programs” See Fig. 1 – 2 of Cusick.
“a communication interface configured for enabling the processor and the storage device to communicate with an external device” See Fig. 1 of Cusick (communication network 126).
“wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to implement the method of claim 1” See rejection of claim 1.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deutsch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161